In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Queens County (Lubow, J.), dated November 30, 2005, which, after a hearing, found that the appellant violated a condition of a term of probation previously imposed in an order of the same court dated June 7, 2005, and placed the appellant with the Office of Children and Family Services for a period of 18 months.
Ordered that the order is affirmed, without costs or disbursements.
We disagree with the appellant’s contention that his placement should have been less restrictive. The Family Court has broad discretion in entering dispositional orders (see Matter of Neville G., 293 AD2d 471 [2002]; Matter of Naiquan T., 265 AD2d 331, 332 [1999]; see also Family Ct Act § 141). The Family Court’s determination reflected careful consideration of the less restrictive alternatives to the appellant’s placement and properly balanced the needs of the juvenile and the need for the protection of the community (see Family Ct Act § 352.2 [2]). Miller, J.E, Ritter, Rivera and Lifson, JJ., concur.